SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á quince de Diciembre de mil novecientos dos, en el juicio ejecutivo seguido primero, en el suprimido Juzgado de D Instancia de San Francisco, y continuado después en el Tribunal de Distrito de San Juan, por Doña Ana Morales Seijó, viuda de Sánchez, contra Don Lucio de Arévalo y su consorte Doña Adelaida Olivieri, en cobro de pesos; juicio pendiente ante Nos á virtud de recurso de casación por infracción de ley, inter-puesto por la-parte ejecutada, á la que. ha representado y defendido el Abogado Don Emilio García Cuervo, habiendo llevado la representación y defensa de la parte recurrida el Letrado Don Juan Plernández López. — Resultando: Que encontrándose el referido juicio en procedimiento de apre-mio, el Letrado Don Emilio García Cuervo, á nombre de los consortes Don Lucio Arévalo y Doña Adelaida Olivieri, promovió demanda incidental sobre nulidad de actuaciones, de la que el Tribunal de Distrito de San Juan, por provi-dencia de ocho de Junio del año próximo pasado, confirió traslado, con suspensión del procedimiento, á lamparte ejecu-tante, por término de seis días; y habiendo utilizado dicha parte contra la expresada providencia recurso de reposición, tramitado éste debidamente, el referido Tribunal, por auto de diez de Julio siguiente, revocando el interpelado, declaró no haber lugar á admitir el incidente de nulidad propuesto. —Resultando: Que contra ese auto de diez de Julio del año próximo pasado ha interpuesto la representación de la parte ejecutada recurso de casación por infracción de ley, que funda en los artículos 1,687, número 1 y 1,688 de la Ley de Enjuiciamiento Civil, y 78 de la Orden General número 118, serie de mil ochocientos noventa y nueve, alegando como infracciones la de la jurisprudencia estable-cida por esta Corte Suprema, en sentencia de veint'e y tres *697de Octubre de mil novecientos, y la del principio de dere-cho relativo á que no se rechacen de plano otras demandas que las que la ley ordene expresamente sean rechazadas, entre las cuales no está comprendida la deducida sobre nulidad de actuaciones, como así se deduce de los artículos 1,479 al 1,529 de la Ley de Enjuiciamiento Civil, que tratan de la vía de apremio del juicio ejecutivo y no contienen precepto alguno en el sentido expuesto. — Resultando: Que la representación de la parte ejecutante impugnó el recurso. —Visto: Siendo Ponente el Juez Asociado Don José C. Hernández. — Considerando: Que según el artículo 1,718 de la Ley de Enjuiciamiento Civil, en el escrito interpo-niendo el recurso de casación debe expresarse el párrafo del artículo 1,690 en que se halle comprendido, y citarse con precisión y claridad la ley ó doctrina legal que se crea infringida y el concepto en que lo haya sido. — Conside-rando : Que la parte recurrente, en el escrito de interpo-sición del recurso, no se ha ajustado á las formalidades de que se deja hecho mérito, pues ni ha citado el párrafo del artículo 1,690 en que pueda hallarse comprendido dicho recurso, ni ha explicado cual sea la jurisprudencia estable-cida por esta Corte Suprema en sentencia de veinte y tres de Octubre de mil novecientos, y en qué concepto ha sido infringida esa jurisprudencia; y al invocar como principio de derecho infringido, el de que no se rechazaran de plano otras demandas que las que la ley ordene, nada alega en justificación de ese principio, que en su caso sería una regla de procedimiento sancionada por algún precepto legal ó por la jurisprudencia, que han debido citarse con precisión y claridad, así como el concepto en que fué cometida la infracción. — Considerando : Que por las razones expuestas, amén de otras, no cabe discutir y resolver el recurso' inter-puesto. — Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso interpuesto á nombre de los esposos Don Lucio A'révalo y Doña Adelaida Olivieri, á los que condenamos en las costas; y con devolución de los *698autos, comuniqúese esta resolución al Tribunal de Distrito de San Juan á los efectos procedentes. — Así por esta nuestra sentencia, que se publicará oportunamente en la forma debida, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José MJ Figue-ras. — Louis Sulzbacber. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juéz Asociado del Tribunal Supremo Don José C. Hernández, celebrando audiencia pública dicho Tribunal en el día de hoy de que como Secretario certifico, en Puerto Rico, á quince de Diciembre de mil novecientos dos.— Antonio F. Castro, Secretario.